UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6527



QUINCYE ALLOU SIMMONS,

                                            Petitioner - Appellant,

          versus


A. D. BRAXTON, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-482-3)


Submitted:   July 1, 2003                 Decided:   August 11, 2003


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT & WATSON, P.L.C., Richmond,
Virginia, for Appellee. Hazel Elizabeth Shaffer, Assistant Attorney
General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quincye Allou Simmons seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000). An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. See 28 U.S.C. § 2253(c)(1) (2000). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2000).    A prisoner satisfies this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                   See Miller-El v.

Cockrell, 123 S. Ct. 1029, 1040 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert.

denied, 534 U.S. 941 (2001).            We have independently reviewed the

record    and    conclude      that   Simmons   has   not   made    the   requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented     in   the

materials       before   the    court   and     argument    would   not    aid   the

decisional process.




                                                                          DISMISSED


                                          2